DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 
Priority
Claims 1-6, 12-14, and 18-20 get priority back to July 18, 2018. Claims 1-6 require using ultrasonics and claims 12-14 and 18-20 require a balloon.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “using ultrasonics to emulsify and/or cut materials in the boundary region” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al. (US 6884247; “Hagan”), in view of Chin et al. (US 2009/0062871; “Chin”).
Claim 1, Hagan discloses a method for the refixation of a loosened implant to bone (col. 1), the method comprising: providing access to a boundary region between the loosened implant and the bone (Fig. 2; cols. 2-4); removing abnormal interface tissue, wear debris and/or bone cement debris from the boundary region (cols. 2-4) while the loosened implant remains in the bone (col. 1, lines 44-46); and inserting a thermoplastic polymer (col. 4, lines 39-47) into the boundary region so that the thermoplastic polymer engages the loosened implant and the bone and thereby effects refixation of the loosened implant to the bone (cols. 2-4).
However, Hagan does not disclose using ultrasonics to emulsify and/or cut materials in the boundary region.
Chin teaches using ultrasonics to emulsify and/or cut materials in the boundary region (paragraph [0099]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the device that uses ultrasonics, as taught by Chin, to the method of refixation of Hagan, in order to provide therapy such as helping to remove tissue (paragraph [0099]).
Claim 2, Hagan in view of Chin discloses the method according to claim 1, Hagan also discloses wherein the thermoplastic polymer is inserted into the boundary region by heating the thermoplastic polymer to a flowable state, flowing the thermoplastic polymer into the boundary region so that the thermoplastic polymer engages the loosened implant and the bone, and cooling the thermoplastic polymer to a solid state (col. 4, lines 4-51).
Claim 3, Hagan in view of Chin discloses the method according to claim 1, Hagan also discloses wherein the thermoplastic polymer comprises an adhesive polymer (col. 4, lines 25-51).
Claim 4, Hagan in view Chin discloses the method according to claim 1, Hagan also discloses wherein the thermoplastic polymer comprises a non-adhesive polymer (col. 4, lines 25-51).
Claim 5, Hagan in view of Chin discloses the method according to claim 1, Hagan also discloses wherein providing access to the boundary region is effected by advancing a cannula to the boundary region, and further wherein the thermoplastic polymer is inserted into the boundary region through the cannula (cols. 3-4).
Claim 6, Hagan in view of Chin discloses the method according to claim 1, Hagan also discloses wherein removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).
Claim 12, Hagan discloses a method for the refixation of a loosened implant to bone (cols. 2-4), the method comprising: providing access to a boundary region between the loosened implant and the bone (Figs. 2-4; cols. 2-4); removing abnormal interface tissue, wear debris and/or bone cement debris from the boundary region (cols. 2-4) while the loosened implant remains in the bone (col. 1, lines 44-46).
However, Hagan does not disclose inserting a balloon into the boundary region; and inflating the balloon so that the inflated balloon engages the implant and the bone and thereby effects refixation of the loosened implant to the bone.
Chin discloses inserting a balloon (Figs. 1-5; paragraph [0063]; abstract) into a boundary region (Fig. 8); and inflating the balloon so that the inflated balloon engages the surrounding region and can thereby effect refixation of the loosened implant to the bone (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine using the balloon of Chin, with the method of Hagan, in order to help have visualization of the surgical region and dispense material to the region of interest (abstract).
Claim 13, Hagan in view of Chin discloses the method according to claim 12 wherein Chin teaches providing access to the boundary region is effected by advancing a cannula to the boundary region, and further wherein the balloon is inserted into the boundary region through the cannula (Fig. 27; paragraph [0111]).
Claim 14, Hagan in view of Chin discloses the method according to claim 12 wherein Hagan discloses removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).
Claim 18, Hagan discloses a method for the refixation of a loosened implant to a bone (cols. 2-4; Figs. 2-4), the method comprising: inserting bone fixation material into a boundary region so that the bone fixation material engages the loosened implant and the bone and thereby effects refixation of the loosened implant to the bone (cols. 2-4; Figs. 2-4).
However, Hagan does not disclose using a balloon.
Chin teaches advancing a balloon cannula into a boundary region (Figs. 1-27; abstract), wherein the balloon cannula comprises a shaft (Fig. 1; 102; paragraph [0064]) having a distal end (Fig. 1; end that 116 points towards), a proximal end (end near the housing 118) and a plurality of lumens (Figs. 8-10; paragraph [0064]) extending through the shaft (paragraph [0064]); passing fluid through a first lumen of the shaft to inflate the balloon of the balloon cannula so that the balloon engages its surroundings (paragraphs [0063]-[0064]), stabilizing the balloon relative to surgical site and sealing the perimeter of the cannula to the surroundings (abstract; paragraph [0063]); and passing material through a second lumen of the shaft and into the desired region (paragraphs [0063]-[0064]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the balloon cannula of Chin, to the method of Hagan, in order to help have visualization of the surgical region and dispense any desired material to the region of interest using the different lumens of the balloon cannula (abstract; paragraphs [0063]-[0064]). 
Claim 19, Hagan in view of Chin discloses the method according to claim 18 wherein Hagan discloses the cannula is used to remove abnormal interface tissue, wear debris and/or bone cement debris from the boundary region before inserting the bone fixation material into the boundary region (col. 3). The combination of using the balloon cannula of Chin results in the claimed invention.
Claim 20, Hagan in view of Chin discloses the method according to claim 18 wherein Hagan discloses removing the abnormal interface tissue, wear debris and/or bone cement debris from the boundary region is effected by at least one of lavage and mechanical debridement (col. 3).

Response to Arguments
In response to Applicant’s arguments that Hagan does not disclose using ultrasonics, the Examiner agrees. However, upon further search and consideration required by the amendment, Chin teaches using ultrasonics, as noted in the Office Action above.
In response to Applicant’s argument towards claim 12 that Hagan in view of Chin does not disclose inserting the balloon into the boundary region and engaging the loosened implant and the bone, the Examiner respectfully disagrees. Neither Hagan or Chin teaches the entire limitation alone, but it is the combination that will result in the limitation being met. Hagan teaches creating a boundary region between the bone and the implant (Fig. 3B; 230). However, Hagan does not disclose using a balloon with their infusion line 400 or their suction line 300. Chin teaches a balloon cannula that can be placed inside bones in boundary regions. Therefore, once the device of Chin is inserted into that boundary region created by Hagan, the balloon will fill up the space and the device of Chin can do multiple things such as allow a camera to be inserted therein, inject pharmacological agents, and aspiration (abstract; paragraphs [0063]-[0064]). Paragraph [0101] of Chin states that the balloon can remain in place and used to inject the therapeutic agents, so as Applicant states it can be removed, but it can also be left in the region and the combination of Hagan and Chin would result in the balloon being in the region during the process.
In response to Applicant’s arguments that Hagan in view of Chin does not disclose the limitations of claim 18, the Examiner respectfully disagrees. The same response for claim 12 holds true for claim 18. It is the combination that results in the limitations being met. The fact that chin puts the balloon into a treatment region correlates to putting the balloon into the boundary in Hagan. Note that the balloon of Chin can be used for suction, injection, as well as other features like for cameras. So there are many obvious ways the device of Chin would be understood to be used if combined with Hagan. Most specific to the current issue is that it would for sure be used to be inserted into the boundary region of Hagan (Fig. 3B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775